

116 HR 8070 IH: Preserving Readership and Information of Newspapers for Tomorrow Act
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8070IN THE HOUSE OF REPRESENTATIVESAugust 18, 2020Mr. Johnson of South Dakota (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo include the cost of print production of local print media in the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Preserving Readership and Information of Newspapers for Tomorrow Act or the PRINT Act.2.Inclusion of cost of print production of local print media in the paycheck protection programSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(1)in subclause (VI), by striking and at the end;(2)in subclause (VII), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subclause:(VIII)the cost of print production of local print media for an eligible recipient assigned a North American Industry Classification System code beginning with 511110..